DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0010] line 5 recites “label A of Fig. 3” however, since there is no label A in Figure 3, applicant possibly meant –label A of Fig. 2--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 includes having a disk, at least one notch formed in the disk, a horseshoe preform, and plurality of tray preform blocks disposed on the horseshoe preform. Claim 1 then recites “its structural type simulating the rear margin of human teeth and being provided for the processing device to form a gum shape of the rear margin of the teeth; wherein, after the processing device carries out a first processing means, the processing material block is unloaded into a material filling box, and a gum colored soft rubber material is injected, after the gum colored soft rubber material is hardened, and after the processing material blocked is removed from the material filling box, the processing block shows a two-tone structural type”. The claim does not enable one skilled in the art to make and/or use the invention. 
See MPEP 2164.01 (a), which states that "any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention..." see In re Wands, 858 F. 2d 731, 737, 8 USPQ2d 1400 (fed cir. 1988). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
There is no connection/sufficient disclosure made between “the processing material block” and “the horseshoe preform” or “disk”  in the claim. The specification lacks examples of connection between the horseshoe preform and the processing material block and how they are shaped to form final product.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the processing material block” in line 13-14. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite whether “the processing material block” is same as the horseshoe preform block. 
 Claim 1 also recites “structural type” in line 11 and 17. It is unclear what structural “type” means in the claim.  The dependent claims are rejected for the same reason as discussed above.
The examiner notes that claim 1 includes having a disk, at least one notch formed in the disk, a horseshoe preform, and plurality of tray preform blocks disposed on the horseshoe preform. The rest of the claim recites “its structural type simulating the rear margin of human teeth and being provided for the processing device to form a gum shape of the rear margin of the teeth; wherein, after the processing device carries out a first processing means, the processing material block is unloaded into a material filling box, and a gum colored soft rubber material is injected, after the gum colored soft rubber material is hardened, and after the processing material blocked is removed from the material filling box, the processing block shows a two-tone structural type”. This limitation is unclear as to the connection or relationship between the horseshoe preform and the processing material block, to form the final product. 
The examiner notes that claim as written is unclear whether applicant intends to claim a structure or a process of forming the structure. There is no relationship between the processing block as in claim 1 line 13-14 to the disk body in claim 1 line 2. Thus, the final structure formed is unclear where the rubber material would be placed on the disk.
Claim 2 recites “wherein the tray block” in line 2. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite whether for each of “the tray block” whether applicant intend to claim all the “plurality of tray blocks” as recited or some of “the plurality of tray block” (as recited in claim 1 line 9).  
Claim 3 recites “pressing injection” in line 6. It is unclear what is considered pressing injection, whether material is pressed under mold or injection molding. Applicant is urged to clarify this in the next office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US 2022/0054241 A1) in view of McDermott et al (US 2014/0272798 A1).
For claims 1 -4, Nagasawa et al teach an improved structure including a disk body with predetermined thickness, at least one positioning notch, a preform block 
However, Nagasawa et al fails to teach horseshoe (prefrom) (which is understood as a curved preform block on a disk). 
In the same field of endeavor, Mcdermott et al teach horseshoe prefrom block (denture base disk including U-shaped cavity to mimic natural teeth arrangement as per [0092]). Therefore, it would have been obvious to one skill in the art to modify the shape of the preform block as taught by Nagasawa with including horseshoe (U-shaped) preform block on the disk, as suggested by Mcdermott et al., for the benefit of forming natural teeth denture, without substantially post-processing.
The examiner notes that claim as written is unclear whether applicant intends to claim a structure or a process of forming the structure. There is no relationship between the processing block as in claim 1 line 13-14 to the disk body in claim 1 line 2. Thus, the final structure formed is unclear where the rubber material would be placed on the disk. The Examiner takes official notice that denture with rubber filling for forming gum colored material is well known. The remainder of claims 2-4 are indefinite as it is dependent upon the independent claim, further clarification is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0105134 A1; US 2019/0099248 A1; US 2018/0296306 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743